




AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT
BETWEEN ENTERPRISE FINANCIAL SERVICES CORP AND
PETER F. BENOIST


WHEREAS, Enterprise Financial Services Corp (“Company”), a Delaware corporation,
and Peter F. Benoist (“Executive”) entered into a certain Executive Employment
Agreement between Company and Executive, dated effective as of May 1, 2008, as
amended by a certain First Amendment to Executive Employment Agreement, dated
December 19, 2008 and as further amended by an Amendment to Executive Employment
Agreement, dated effective as of March 25, 2013 (as so amended, the “Original
Agreement”); and
WHEREAS, Executive has experience, leadership abilities management skills that
benefit Company; and
WHEREAS, Executive desires to remain employed with the Company, and the Company
desires to secure Executive’s continued employment, as the Company’s President
and Chief Executive Officer upon the terms and subject to the conditions set
forth below.
NOW, THEREFORE, the Original Agreement is amended effective as of February 4,
2014 as follows:
1.    Section 2.1 of the Original Agreement is hereby amended to read in its
entirety as follows:
          
2.1    Term. Except as otherwise provided herein, the initial term of
Executive’s employment shall be for a period commencing on the Effective Date
and ending on December 31, 2016 (the “Initial Term”).  The term of Executive’s
employment shall be automatically extended for successive one (1) year periods
beginning on January 1 and ending on December 31 (each a “Renewal Term”) upon
the same provisions for Base Salary and Targeted Bonus (as provided below)
unless either the Company or Executive provides written notice (“Non-Renewal
Notice”) to the other party at least ninety (90) days prior to the expiration
of the Initial Term or then current Renewal Term, as applicable, that the term
of this Agreement will not be renewed. The term during which Executive is an
employee of the Company, including any Renewal Term, is referred to as the
“Employment Term.” Notwithstanding the expiration of the Employment Term or such
later termination of Executive’s employment with the Company, the obligations of
Executive under Sections 7, 8 and 9 of this Agreement shall survive the
termination of Executive’s employment with the Company and its Affiliates. 


2.
Section 6.2 of the Original Agreement is hereby amended to read in its entirety
as follows:





6.2    Termination Other Than for Cause. In the event Executive's employment is
terminated in a Termination Other Than for Cause, Executive shall be paid as
Severance Compensation an amount (payable over a period one year commencing on
the effective date of such termination in substantially equal installments on
the dates specified in subsection 3.1) equal to (i) his Base Salary, at the rate
payable at the time of such termination plus (ii) an amount equal to the average
of the actual Targeted Bonuses awarded to Executive with respect to the two
fiscal years preceding the date of termination of Executive’s employment.






--------------------------------------------------------------------------------




3.
Except as expressly amended pursuant to this Amendment, the Original Agreement
shall continue in full force and effect without modification.



4.
Capitalized terms not defined herein shall have the meaning given them in the
Original Agreement unless the context clearly and unambiguously requires
otherwise.





[The remainder of this page is blank. The next page is the signature page.]














































--------------------------------------------------------------------------------




    
IN WITNESS WHEREOF, the undersigned have executed this Amendment effective as of
the date set forth above.
 
 
 
ENTERPRISE FINANCIAL SERVICES CORP
 
 
 
 
 
 
 
 
By:
/s/ Jim Murphy
 
 
 
 
Jim Murphy
 
 
 
 
Chairman of the Board
 
 
 
 
 
 
 
 
By:
/s/ Peter F. Benoist
 
 
 
 
Peter F. Benoist
 
 
 
 
 







